Citation Nr: 0105234	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-20 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
paraplegia.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active duty from November 1944 to February 
1947, and from September 1947 to February 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  

REMAND

The veteran contends that he is entitled to compensation for 
paraplegia under the provisions of 38 U.S.C.A. § 1151 (West 
1991).  He notes that while undergoing treatment for a back 
disability at a VA facility in October 1995, an abdominal 
aortic aneurysm was discovered.  The VA made contract 
arrangements for surgical repair of the aneurysm at a private 
facility.  The surgery was conducted in December 1995.  
Afterwards, the veteran was found to have paraplegia of the 
lower extremities as a complication of the surgery.  The 
veteran believes that his paraplegia is the result of 
negligence or error on the part of the VA or the private 
facility contracted by the VA.  In particular, the veteran 
argues that the private doctor who performed the surgery, Dr. 
Thompson, told him that he was unaware of his back 
disability, and added that he would have performed the 
surgery differently if he had been aware.  The veteran 
believes that the either the private doctor should have known 
of his back disability, or that the VA should have made him 
aware of the back disability.  

The record shows that the veteran's abdominal aortic aneurysm 
was discovered at a VA facility in October 1995 during a 
computed tomography scan of the lumbar spine.  Private 
records reveal that he was admitted to Barnes Hospital on 
December 6, 1995 for treatment pertaining to the aneurysm.  
The veteran apparently underwent surgical repair of the 
aneurysm on December 8, 1995.  However, a careful review 
indicates that while many of the medical records from both 
before the surgery and after the surgery are contained in the 
claims folder, the records pertaining to the actual surgical 
procedure have not been obtained or associated with the 
claims folder.  Furthermore, while many of the records from 
Barnes Hospital show that the veteran was a patient of Robert 
W. Thompson, M.D., the claims folder appears to be negative 
for any of his actual records.  Finally, the record is 
negative for any consent forms signed by the veteran 
concerning the December 8, 1995 surgery.  The Board believes 
that these additional records, if they exist, are relevant to 
the veteran's claim, and that therefore, the VA medical 
opinion obtained in October 1998 may have been rendered on 
the basis of an incomplete record.  An attempt must be made 
to obtain these records prior to reaching a decision.  If 
additional records are obtained, the Board finds that a new 
VA medical opinion must also be obtained.  

Furthermore, the laws and regulations governing the veteran's 
claim have undergone several changes in recent years.  In 
pertinent part, 38 U.S.C.A. § 1151 previously provided that: 
Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment [] and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability, disability or 
death compensation... shall be awarded in the same manner as 
if such disability, aggravation, or death were service-
connected.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that it 
did not properly implement 38 U.S.C.A. § 1151 (formerly § 
351), in that it contained an additional element of fault.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner 
decision was subsequently affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993).  That decision was also appealed, 
and in December 1994, the United States Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 115 
S.Ct. 552 (1994).

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision and, as revised, 38 
C.F.R. § 3.358 did not have a fault requirement, pursuant to 
the holding in Gardner.

38 C.F.R. § 3.358(b)(2) states that compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease for which the medical treatment 
was authorized.  In addition, section (c)(3) states that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
consent of the veteran.  "Necessary consequences" is defined 
by regulation as those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment administered.

However, 38 U.S.C.A. § 1151, was recently amended by Congress 
to include a fault requirement.  Pub.L. 104-21, Title IV, § 
422(a); Sept. 26, 1996, 110 Stat. 2926.  "Congress has 
amended section 1151 to reincorporate the fault requirement 
[and that statutory amendment is] applicable to all claims 
filed on or after October 7, 1997."  Boggs v. West, 11 Vet. 
App. 334, 343 (1998). (But see VAOGCPREC 40-97 holding that 
the amended statute is applicable to all claims filed on or 
after October 1, 1997).

As amended, 38 U.S.C.A. § 1151 (West 1991) now provides that 
compensation under chapters 11 and 13 of 38 U.S.C. "shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and:

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the VA, either by a VA 
employee or in a VA facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the VA for 
such purpose under section 3115 of this title) as part of an 
approved rehabilitation program under chapter 31 of this 
title."  38 U.S.C.A. § 1151 (West 1991).  38 C.F.R. § 3.358 
remains in effect but now applies only to claims filed before 
October 1, 1997.

As to regulations relating to claims filed after October 
1997, 38 C.F.R. § 3.361 (1998) was enacted in response to, 
and to enable, the revised 38 U.S.C.A. § 1151 (West 1991).  
However, this 'new' 38 C.F.R. § 3.361 was rescinded by a 
final rule which became effective January 8, 1999 because the 
August 24, 1998 publication in the Federal Register of 38 
C.F.R. § 3.361 (and 38 C.F.R. §§ 3.362 and 3.363) had been 
made without notice and comment.  See 64 Fed. Reg.1131-1132 
(January 8, 1999).

A review of the claims folder indicates that the only 
regulation provided to the veteran concerning claims under 
38 U.S.C.A. § 1151 in the May 1999 statement of the case was 
38 C.F.R. § 3.361.  As noted above, this regulation was no 
longer in effect in May 1999.  The Board finds that in order 
to afford the veteran due process, he must be provided with 
the correct regulations that govern his claim.  

Finally, the Board notes that the veteran's representative 
has raised the issue of whether or not a November 1995 claim 
for pension and/or a December 1995 VA Form 21-527, Income-Net 
Worth and Employment Statement, and/or a January 1996 VA Form 
2680, Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, may serve as a claim for 
compensation under 38 U.S.C.A. § 1151, in which case the 
amended version of 38 U.S.C.A. § 1151 that contains the 
requirement of fault on behalf of the VA would be 
inapplicable.  Regulations state that a formal claim for 
pension, compensation, dependency and indemnity compensation 
or any statement in a communication showing an intent to file 
a claim for disability or for death benefits resulting from 
the pursuit of a course of vocational rehabilitation, 
hospitalization, medical or surgical treatment, or 
examination under VA laws may be accepted as a claim.  
38 C.F.R. § 3.154.  Furthermore, the veteran's representative 
has argued that under the provisions of 38 U.S.C.A. § 7722 
(West 1991), the VA had a duty to notify the veteran of his 
eligibility for benefits under 38 U.S.C.A. § 1151, that 
failure to do so prevented the veteran from filing a claim, 
and that his opportunity to perfect his claim under the 
original version of 38 U.S.C.A. § 1151 should be tolled.  
Consideration of these arguments by the Board without first 
submitting them to the RO for adjudication would be 
potentially prejudicial to the veteran's claim.  Therefore, 
the Board finds that the RO should have an opportunity to 
consider these arguments.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In reaching these findings, the Board does 
not at this time express an opinion as to the merits of the 
representative's arguments. 

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, in order to assist the veteran in the 
development of his claim, to afford him due process, and at 
the request of his representative, this case is REMANDED for 
the following:

1.  After securing the necessary release, 
the RO should contact Barnes Hospital and 
obtain the report of the surgery for a 
repair of an abdominal aortic aneurysm 
that was apparently conducted on December 
8, 1995, by Robert W. Thompson, M.D.  Any 
other records from Dr. Thompson 
pertaining to the preparation for the 
veteran's surgery, the actual surgery, 
and his recovery should also be obtained.  
Finally, all consent forms signed by the 
veteran prior to his surgery should be 
obtained.  Thereafter, these records 
should be associated with the claims 
folder.  

2.  After completion of the development 
requested above to the extent possible, 
the RO should provide the veteran's 
claims folders to a doctor who is 
qualified to render a medical opinion 
regarding the etiology of the veteran's 
paraplegia.  His qualifications should 
be stated.  After a review of the 
medical records, including the October 
1998 VA medical opinion, the examiner 
should express an additional opinion as 
to whether it is as likely as not that 
the veteran's paraplegia is the result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the VA, or 
an event not reasonably foreseeable.  
The reasons and bases for this opinion 
should be provided.  If the new opinion 
reaches a different conclusion than the 
October 1998 opinion, the examiner 
should identify the evidence that 
provides the reasons for this 
difference.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  Thereafter, 
the RO should review the veteran's claim.  
The representative's arguments concerning 
whether or not a November 1995 claim for 
pension, and/or a December 1995 VA Form 
21-527, Income-Net Worth and Employment 
Statement, and/or a January 1996 VA Form 
2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance, may serve as a claim for 
compensation under 38 U.S.C.A. § 1151 
should be considered, and the reasons for 
accepting or rejecting this argument 
should be noted in any subsequent 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The current laws and regulations 
concerning claims for compensation under 
38 U.S.C.A. § 1151 should be provided.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





